                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

THE AUTOMOBILE INSURANCE )
COMPANY    OF      HARTFORD, )
CONNECTICUT,                 )
                             )                     Civil Action No.
             Plaintiff,      )
                             )                     1:18-cv-5286-WMR
v.                           )
                             )
STANFORD PLAVIN, M.D.        )
                             )
             Defendant.      )
                             )
                             )

                        JOINT NOTICE OF SETTLEMENT

         COME NOW plaintiff The Automobile Insurance Company of Hartford,

Connecticut and defendant Stanford Plavin, M.D., by and through their counsel,

and hereby notify the Court that the parties have reached a resolution of this matter

and will be executing an agreement to that end. Upon execution of a settlement

agreement, the parties will file a Stipulation of Dismissal. The parties anticipate

finalizing an agreement and filing a stipulation of dismissal on or before March 22,

2019.

         Respectfully submitted, this 4th day of March, 2019.

                               (Signatures on next page)


13236607v1
             /s/ Aaron M. Danzig
             Aaron M. Danzig
             Georgia Bar No. 205151
             ARNALL GOLDEN GREGORY LLP
             171 17th Street, NW, Suite 2100
             Atlanta, Georgia 30363
             (404) 873-8500 (main)
             (404) 873-8504 (direct)
             (404) 873-8505 (fax)
             aaron.danzig@agg.com

             Attorneys for Defendant

             SWIFT, CURRIE, McGHEE & HIERS,
             LLP

             /s/ Jonathan J. Kandel
             David M. Atkinson
             Georgia Bar No. 026460
             David.atkinson@swiftcurrie.com
             Jonathan J. Kandel
             Georgia Bar No. 940584
             Jonathan.kandel@swiftcurrie.com
             1355 Peachtree Street, NE, Suite 300
             Atlanta, Georgia 30309
             (404) 874-8800 (tel)
             (404) 888-6199 (fax)

             Attorneys for Plaintiff




               2
13236607v1
                      CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing Joint Notice of Settlement has been

prepared with one of the font and point selections approved by the Court in Local

Rule 5.1(C), specifically, Times New Roman, 14 point.


                                      s/ Aaron M. Danzig
                                      Aaron M. Danzig




                                         3
13236607v1
                            CERTIFICATE OF SERVICE

         I hereby certify that on March 4, 2019, I electronically filed the foregoing Joint

Notice of Settlement with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to all counsel of record.


                                           s/ Aaron M. Danzig
                                           Aaron M. Danzig
                                           Georgia Bar No. 205151
                                           ARNALL GOLDEN GREGORY LLP
                                           171 17th Street, NW, Suite 2100
                                           Atlanta, Georgia 30363
                                           (404) 873-8500 (main)
                                           (404) 873-8504 (direct)
                                           (404) 873-8505 (fax)
                                           aaron.danzig@agg.com

                                           Attorneys for Defendant




                                             4
13236607v1
